Order entered November 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00194-CR

                          EDWARD LAMAR PORTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00712-T

                                           ORDER
       Before the Court is appellant’s November 7, 2019 pro se “Motion to Vacate Judgment.”

Because appellant is represented by appointed counsel, we DENY his motion. See Miniel v.

State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992) (no right to hybrid representation).



                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE